Case: 16-70005   Document: 00514339791    Page: 1   Date Filed: 02/07/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 16-70005


WALTER ALEXANDER SORTO,

             Petitioner–Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

             Respondent–Appellee.




                Appeal from the United States District Court
                     for the Southern District of Texas


                      ON PETITION FOR REHEARING
Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:
      Treating Respondent–Appellee’s petition for rehearing en banc as a
petition for panel rehearing, the petition for panel rehearing is GRANTED.
The prior opinion, Sorto v. Davis, 859 F.3d 356 (5th Cir. 2017), is withdrawn,
and a revised opinion will be forthcoming.